                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

VOLTAIRE BUILDERS, LLC,

       Plaintiff,

v.                                                                   No. 19-cv-0685 SMV/GBW

BRIAN BAILEY; MICHELLE BAILEY;
PECOS VALLEY PIZZA, INC.; and
BAM! PIZZA LLC;

       Defendants.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff filed its Complaint against

Defendants in the Northern District of Texas on April 30, 2019. [Doc. 1] at 1. On order by the

district court in the Northern District of Texas, see [Doc. 7], Plaintiff amended its Complaint on

June 27, 2019, to adequately allege each party’s citizenship, [Doc. 8]. The case was transferred to

this district on July 26, 2019. [Doc. 13]. Plaintiff had 90 days from filing of the original

Complaint, or until July 29, 2019, to effect service of process. Fed. R. Civ. P. 4(m) (2015)

(providing a 90-day deadline to effect service); Bolden v. City of Topeka, 441 F.3d 1129, 1148

(10th Cir. 2006) (holding that the deadline to effect service “is not restarted by the filing of an

amended complaint except as to those defendants newly added in the amended complaint”). To

date, there is no indication on the record that service of process has been effected as to any

Defendant.

       IT IS THEREFORE ORDERED that Plaintiff show good cause why its claims against

Defendants should not be dismissed without prejudice for failure to comply with the service
provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiff

must file its response no later than September 25, 2019.

       IT IS SO ORDERED.


                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                2
